DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
The Amendment filed May 5, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Harry Vartanian on 6/6/2022 (see file “RE_interview for application number 16/939,382.pdf”) after interview on 5/25/2022. 

Amend claims 1, 5, 8, 10, 12, 16, and 19 as follows:
1.  (Currently Amended) A radar system for scanning a surrounding environment of a vehicle during automated driving, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a scanning module including instructions that when executed by the one or more processors cause the one or more processors to: 
	detect an object by using a three-dimensional beam formed by at least two layers from a top section of a layered array having end-fire antennas, wherein each of the at least two layers include a transmitter and a plurality of receivers that are individually controllable;
	scan the object by using a fine three-dimensional beam formed by at least two bottom layers from a bottom section of the layered array having end-fire antennas during a scheduled time-slot; and
a tracking module including instructions that when executed by the one or more processors cause the one or more processors to: 
track the object by using the fine three-dimensional beam during tracking time-slots scheduled substantially consecutively; and 
estimate a shape of the object from the at least two bottom layers using a first of the tracking time-slots to follow horizontal presence and using a second of the tracking time-slots to follow vertical presence.

5.  (Currently Amended) The radar system of claim 1, wherein the scanning module includes instructions to scan the object further including instructions to select the scheduled time-slot and the tracking time-slots according to a type of the object, a distance to the object, and a velocity of the vehicle.

8.  (Currently Amended) The radar system of claim 1, wherein the scanning module includes instructions to scan the object further including instructions to scan the object continuously by using the fine three-dimensional beam to maintain the vertical presence of the object.

10.  (Currently Amended) A non-transitory computer-readable medium for scanning a surrounding environment of a vehicle by radar during automated driving and including instructions that when executed by one or more processors cause the one or more processors to: 
detect an object by using a three-dimensional beam formed by at least two layers from a top section of a layered array having end-fire antennas, wherein each of the at least two layers include a transmitter and a plurality of receivers that are individually controllable;
	scan the object by using a fine three-dimensional beam formed by at least two bottom layers from a bottom section of the layered array having end-fire antennas during a scheduled time-slot; and
	track the object by using the fine three-dimensional beam during time-slots scheduled substantially consecutively; and
estimate a shape of the object from the at least two bottom layers using a first of the tracking time-slots to follow horizontal presence and using a second of the tracking time-slots to follow vertical presence.

12.  (Currently Amended) A method 
	detecting, in a surrounding environment of a vehicle by radar during automated driving, an object by using a three-dimensional beam formed by at least two layers from a top section of a layered array having end-fire antennas, wherein each of the at least two layers include a transmitter and a plurality of receivers that are individually controllable;
	scanning the object by using a fine three-dimensional beam formed by at least two bottom layers from a bottom section of the layered array having end-fire antennas during a scheduled time-slot; and
	tracking the object by using the fine three-dimensional beam during time-slots scheduled substantially consecutively; and
estimating a shape of the object from the at least two bottom layers using a first of the tracking time-slots to follow horizontal presence and using a second of the tracking time-slots to follow vertical presence.

16.  (Currently Amended) The method claim 12, wherein scanning the object further comprises selecting the scheduled time-slot and the time-slots according to a type of the object, a distance to the object, and a velocity of the vehicle.

19.  (Currently Amended) The method of claim 12, wherein scanning the object further comprises scanning the object continuously by using the fine three-dimensional beam to maintain vertical presence of the object.


The amendment is also attached (see file “TEMA2612A_Proposed Examiner’s Amendment.pdf”).

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 10 of 13) about objection to claim 1, Examiner withdraws the objection after the amendment.

Applicant’s remarks as to claim 1 (REMARKS pages 11-12 of 13) have been carefully considered, and they have been found to be persuasive.



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is represented by Gazit, Achour, Lee (U.S. Patent No. 2018/0136327, hereafter Lee), and Maltsev et al. (U.S. Patent No. 9397740, hereafter Maltsev).

Regarding claim 1, Gazit discloses that a radar system ([0007] line 2) for scanning a surrounding environment of a vehicle during automated driving ([0004] lines 3-4, vehicle, environment; intended use in automated driving), comprising: 
one or more processors ([0005] line 3); 
a memory communicably coupled to the one or more processors and storing ([0016] lines 10-12); 
a scanning module including instructions ([0032] lines 6-9, beam steering module, adjust, instructions) that when executed by the one or more processors cause the one or more processors to: 
detect an object by using an antenna ([0034] lines 9-10; [0029] lines 13-15, radar signal from antenna); 
scan the object by using a fine beam formed by antennas ([0059] lines 17-21, “focus the beam” is “fine beam”, “enhanced detection” and “tracking” are “scan”); and 
a tracking module including instructions that when executed by the one or more processors cause the one or more processors to: 
track the object by using the fine beam ([0059] line 17-21, “adjustment of the beam” is a tracking module; [0040] lines 15-18, adjust is performed by processor; [0032] lines 6-9, instructions). 
	However, Gazit does not explicitly disclose a three-dimensional beam formed by a layered array of end-fire antennas. In the same field of endeavor, Lee discloses that 
detect an object by using a three-dimensional beam formed by at least two layers having end-fire antennas {[0025] lines 2-3 (detect objects), 13 (end-fire antennas); [0026] line 9, transmit, beam; [0028] lines 2-3, detect, three-dimensional; Fig.8, 6 layer antennas; [0020] radar boards, 3D}, wherein each of the at least two layers include a transmitter and a plurality of receivers that are individually controllable {[0006] lines 5-6 (plurality, transmitter, end-fire antennas, first planar surface), 7-9 (plurality, receiver, end-fire antennas, first planar surface), 18-21 (control, transmitter, receiver)}; 
 scan the object by using a fine three-dimensional beam formed by at least two layers having end-fire antennas {[0046] lines 11-13, end-fire antennas, stacked, three-dimensional, scan; [0062] lines 5-8, second, receiver end-fire antenna, receive beam, narrower};
However, Gazit, Lee, Achour, and Maltsev do not disclose
detect an object from a top section of a layered array
 scan the object from a bottom section of the layered array during a scheduled time-slot 
tracking the object during tracking time-slots scheduled substantially consecutively; and 
estimate a shape of the object from the at least two bottom layers using a first of the tracking time-slots to follow horizontal presence and using a second of the tracking time-slots to follow vertical presence.

Claims 2-9 would be allowable by virtue of its dependency on claim 1.

Regarding independent claims 10 and 12, same as claim 1, Gazit, Lee, Achour, and Maltsev do not disclose
detect an object from a top section of a layered array
 scan the object from a bottom section of the layered array during a scheduled time-slot 
tracking the object during tracking time-slots scheduled substantially consecutively; and 
estimate a shape of the object from the at least two bottom layers using a first of the tracking time-slots to follow horizontal presence and using a second of the tracking time-slots to follow vertical presence.

Claim 11 would be allowable by virtue of its dependency on claim 10.

Claims 13-20 would be allowable by virtue of its dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648